

	

		II

		Calendar No. 220

		109th CONGRESS

		1st Session

		S. 1748

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mrs. Clinton (for

			 herself, Ms. Mikulski,

			 Mr. Harkin, Mr.

			 Lautenberg, Mr. Jeffords,

			 Mr. Reed, Mr.

			 Salazar, Mr. Obama,

			 Mrs. Boxer, Ms.

			 Stabenow, Mr. Corzine,

			 Mr. Schumer, Mr. Durbin, Mrs.

			 Feinstein, Mr. Feingold,

			 Mr. Carper, Mr.

			 Johnson, and Mr. Leahy)

			 introduced the following bill; which was read the first time

		

		

			September 22, 2005

			 Read the second time and placed on the

			 calendar

		

		A BILL

		To establish a congressional commission to examine the

		  Federal, State, and local response to the devastation wrought by Hurricane

		  Katrina in the Gulf Region of the United States especially in the States of

		  Louisiana, Mississippi, Alabama, and other areas impacted in the aftermath and

		  make immediate corrective measures to improve such responses in the

		  future.

	

	

		1.Establishment of

			 commissionThere is

			 established in the legislative branch the Katrina Commission (in this Act

			 referred to as the Commission).

		2.

			 Composition of commission

			(a)MembersThe

			 Commission shall be composed of 10 members, of whom—

				(1)1 member shall be

			 appointed by the President, who shall serve as chairman of the

			 Commission;

				(2)1 member shall be

			 appointed by the leader of the Senate (majority or minority leader, as the case

			 may be) of the Democratic Party, in consultation with the leader of the House

			 of Representatives (majority or minority leader, as the case may be) of the

			 Democratic Party, who shall serve as vice chairman of the Commission;

				(3)2 members shall

			 be appointed by the senior member of the Senate leadership of the Democratic

			 Party;

				(4)2 members shall

			 be appointed by the senior member of the leadership of the House of

			 Representatives of the Republican Party;

				(5)2 members shall

			 be appointed by the senior member of the Senate leadership of the Republican

			 Party; and

				(6)2 members shall

			 be appointed by the senior member of the leadership of the House of

			 Representatives of the Democratic Party.

				(b)Qualifications;

			 initial meeting

				(1)Political party

			 affiliationNot more than 5 members of the Commission shall be

			 from the same political party.

				(2)Nongovernmental

			 appointeesAn individual appointed to the Commission may not be

			 an officer or employee of the Federal Government or any State or local

			 government.

				(3)Other

			 qualificationsIt is the sense of Congress that individuals

			 appointed to the Commission should be prominent United States citizens who

			 represent a diverse range of citizens and enjoy national recognition and

			 significant depth of experience in such professions as governmental service,

			 emergency preparedness, mitigation planning, cataclysmic planning and response,

			 intergovernmental management, resource planning, recovery operations and

			 planning, Federal coordination, military coordination, and other extensive

			 natural disaster and emergency response experience.

				(4)Deadline for

			 appointmentAll members of the Commission shall be appointed on

			 or before October 1, 2005.

				(5)Initial

			 meetingThe Commission shall meet and begin the operations of the

			 Commission as soon as practicable.

				(c)Quorum;

			 vacanciesAfter its initial meeting, the Commission shall meet

			 upon the call of the chairman or a majority of its members. Six members of the

			 Commission shall constitute a quorum. Any vacancy in the Commission shall not

			 affect its powers, but shall be filled in the same manner in which the original

			 appointment was made.

			3.Duties

			The duties of

			 the Commission are to—

				(1)examine and

			 report upon the Federal, State, and local response to the devastation wrought

			 by Hurricane Katrina in the Gulf Region of the United States of America

			 especially in the States of Louisiana, Mississippi, Alabama, and other areas

			 impacted in the aftermath;

				(2)ascertain,

			 evaluate, and report on the information developed by all relevant governmental

			 agencies regarding the facts and circumstances related to Hurricane Katrina

			 prior to striking the United States and in the days and weeks following;

				(3)build upon

			 concurrent and prior investigations of other entities, and avoid unnecessary

			 duplication concerning information related to existing vulnerabilities;

				(4)make a full and

			 complete accounting of the circumstances surrounding the approach of Hurricane

			 Katrina to the Gulf States, and the extent of the United States government’s

			 preparedness for, and response to, the hurricane;

				(5)planning

			 necessary for future cataclysmic events requiring a significant marshaling of

			 Federal resources, mitigation, response, and recovery to avoid significant loss

			 of life;

				(6)an analysis as to

			 whether any decisions differed with respect to response and recovery for

			 different communities, neighborhoods, parishes, and locations and what problems

			 occurred as a result of a lack of a common plan, communication structure, and

			 centralized command structure; and

				(7)investigate and

			 report to the President and Congress on its findings, conclusions, and

			 recommendations for immediate corrective measures that can be taken to prevent

			 problems with Federal response that occurred in the preparation for, and in the

			 aftermath of, Hurricane Katrina so that future cataclysmic events are responded

			 to adequately.

				4.Functions of

			 commission

			(a)In

			 generalThe functions of the Commission are to—

				(1)conduct an

			 investigation that—

					(A)investigates

			 relevant facts and circumstances relating to the catastrophic impacts that

			 Hurricane Katrina exacted upon the Gulf Region of the United States especially

			 in New Orleans and surrounding parishes, and impacted areas of Mississippi and

			 Alabama; and

					(B)shall include

			 relevant facts and circumstances relating to—

						(i)Federal emergency

			 response planning and execution at the Federal Emergency Management Agency, the

			 Department of Homeland Security, the White House, and all other Federal

			 entities with responsibility for assisting during, and responding to, natural

			 disasters;

						(ii)military and law

			 enforcement response planning and execution;

						(iii)Federal

			 mitigation plans, programs, and policies including prior assessments of

			 existing vulnerabilities and exercises designed to test those

			 vulnerabilities;

						(iv)Federal, State,

			 and local communication interoperability successes and failures;

						(v)past, present,

			 and future Federal budgetary provisions for preparedness, mitigation, response,

			 and recovery;

						(vi)the Federal

			 Emergency Management Agency’s response capabilities as an independent agency

			 and as part of the Department of Homeland Security;

						(vii)the role of

			 congressional oversight and resource allocation;

						(viii)other areas of

			 the public and private sectors determined relevant by the Commission for its

			 inquiry; and

						(ix)long-term needs

			 for people impacted by Hurricane Katrina and other forms of Federal assistance

			 necessary for large-scale recovery;

						(2)identify, review,

			 and evaluate the lessons learned from Hurricane Katrina including coordination,

			 management policies, and procedures of the Federal Government, State and local

			 governments, and nongovernmental entities, relative to detection, planning,

			 mitigation, asset prepositioning, and responding to cataclysmic natural

			 disasters such as Hurricane Katrina; and

				(3)submit to the

			 President and Congress such reports as are required by this Act containing such

			 findings, conclusions, and recommendations as the Commission shall determine,

			 including proposing organization, coordination, planning, management

			 arrangements, procedures, rules, and regulations.

				5.

			 Powers of commission

			(a)In

			 general

				(1)Hearings and

			 evidenceThe Commission or, on the authority of the Commission,

			 any subcommittee or member thereof, may, for the purpose of carrying out this

			 Act—

					(A)hold such

			 hearings and sit and act at such times and places, take such testimony, receive

			 such evidence, administer such oaths; and

					(B)subject to

			 paragraph (2)(A), require, by subpoena or otherwise, the attendance and

			 testimony of such witnesses and the production of such books, records,

			 correspondence, memoranda, papers, and documents, as the Commission or such

			 designated subcommittee or designated member may determine advisable.

					(2)Subpoenas

					(A)Issuance

						(i)In

			 generalA subpoena may be issued under this subsection

			 only—

							(I)by the agreement

			 of the chairman and the vice chairman; or

							(II)by the

			 affirmative vote of 6 members of the Commission.

							(ii)SignatureSubject

			 to clause (i), subpoenas issued under this subsection may be issued under the

			 signature of the chairman or any member designated by a majority of the

			 Commission, and may be served by any person designated by the chairman or by a

			 member designated by a majority of the Commission.

						(B)Enforcement

						(i)In

			 generalIn the case of contumacy or failure to obey a subpoena

			 issued under subsection (a), the United States district court for the judicial

			 district in which the subpoenaed person resides, is served, or may be found, or

			 where the subpoena is returnable, may issue an order requiring such person to

			 appear at any designated place to testify or to produce documentary or other

			 evidence. Any failure to obey the order of the court may be punished by the

			 court as a contempt of that court.

						(ii)Additional

			 enforcementIn the case of any failure of any witness to comply

			 with any subpoena or to testify when summoned under authority of this section,

			 the Commission may, by majority vote, certify a statement of fact constituting

			 such failure to the appropriate United States attorney, who may bring the

			 matter before the grand jury for its action, under the same statutory authority

			 and procedures as if the United States attorney had received a certification

			 under sections 102 through 104 of the Revised Statutes of the United States (2

			 U.S.C. 192 through 194).

						(b)ContractingThe

			 Commission may, to such extent and in such amounts as are provided in

			 appropriation Acts, enter into contracts to enable the Commission to discharge

			 its duties under this Act.

			(c)Information

			 from Federal agencies

				(1)In

			 generalThe Commission is authorized to secure directly from any

			 executive department, bureau, agency, board, commission, office, independent

			 establishment, or instrumentality of the Government, information, suggestions,

			 estimates, and statistics for the purposes of this Act. Each department,

			 bureau, agency, board, commission, office, independent establishment, or

			 instrumentality shall, to the extent authorized by law, furnish such

			 information, suggestions, estimates, and statistics directly to the Commission,

			 upon request made by the chairman, the chairman of any subcommittee created by

			 a majority of the Commission, or any member designated by a majority of the

			 Commission.

				(2)Receipt,

			 handling, storage, and disseminationInformation shall only be

			 received, handled, stored, and disseminated by members of the Commission and

			 its staff consistent with all applicable statutes, regulations, and Executive

			 orders.

				(d)Assistance from

			 Federal agencies

				(1)General

			 services administrationThe Administrator of General Services

			 shall provide to the Commission on a reimbursable basis administrative support

			 and other services for the performance of the Commission's functions.

				(2)Other

			 departments and agenciesIn addition to the assistance prescribed

			 in paragraph (1), departments and agencies of the United States may provide to

			 the Commission such services, funds, facilities, staff, and other support

			 services as they may determine advisable and as may be authorized by

			 law.

				(e)GiftsThe

			 Commission may accept, use, and dispose of gifts or donations of services or

			 property.

			(f)Postal

			 servicesThe Commission may use the United States mails in the

			 same manner and under the same conditions as departments and agencies of the

			 United States.

			6.Nonapplicability

			 of Federal Advisory Committee Act

			(a)In

			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall

			 not apply to the Commission.

			(b)Public meetings

			 and release of public versions of reportsThe Commission

			 shall—

				(1)hold public

			 hearings and meetings to the extent appropriate; and

				(2)release public

			 versions of the reports required under section 10.

				(c)Public

			 hearingsAny public hearings of the Commission shall be conducted

			 in a manner consistent with the protection of information provided to or

			 developed for or by the Commission as required by any applicable statute,

			 regulation, or Executive order.

			7.Staff of

			 commission

			(a)In

			 general

				(1)Appointment and

			 compensationThe chairman, in consultation with the vice

			 chairman, in accordance with rules agreed upon by the Commission, may appoint

			 and fix the compensation of a staff director and such other personnel as may be

			 necessary to enable the Commission to carry out its functions, without regard

			 to the provisions of title 5, United States Code, governing appointments in the

			 competitive service, and without regard to the provisions of chapter 51 and

			 subchapter III of chapter 53 of such title relating to classification and

			 General Schedule pay rates, except that no rate of pay fixed under this

			 subsection may exceed the equivalent of that payable for a position at level V

			 of the Executive Schedule under section 5316 of title 5, United States

			 Code.

				(2)Personnel as

			 Federal employees

					(A)In

			 generalThe executive director and any personnel of the

			 Commission who are employees shall be employees under section 2105 of title 5,

			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90

			 of that title.

					(B)Members of

			 commissionSubparagraph (A) shall not be construed to apply to

			 members of the Commission.

					(b)DetaileesAny

			 Federal Government employee may be detailed to the Commission without

			 reimbursement from the Commission, and such detailee shall retain the rights,

			 status, and privileges of his or her regular employment without

			 interruption.

			(c)Consultant

			 servicesThe Commission is authorized to procure the services of

			 experts and consultants in accordance with section 3109 of title 5, United

			 States Code, but at rates not to exceed the daily rate paid a person occupying

			 a position at level IV of the Executive Schedule under section 5315 of title 5,

			 United States Code.

			8.Compensation and

			 travel expenses

			(a)CompensationEach

			 member of the Commission may be compensated at not to exceed the daily

			 equivalent of the annual rate of basic pay in effect for a position at level IV

			 of the Executive Schedule under section 5315 of title 5, United States Code,

			 for each day during which that member is engaged in the actual performance of

			 the duties of the Commission.

			(b)Travel

			 expensesWhile away from their homes or regular places of

			 business in the performance of services for the Commission, members of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, in the same manner as persons employed intermittently in the

			 Government service are allowed expenses under section 5703(b) of title 5,

			 United States Code.

			9.Security

			 clearances for commission members and staff

			The appropriate

			 Federal agencies or departments shall cooperate with the Commission in

			 expeditiously providing to the Commission members and staff appropriate

			 security clearances to the extent possible pursuant to existing procedures and

			 requirements, except that no person shall be provided with access to classified

			 information under this Act without the appropriate security clearances.

			10.Reports of

			 commission; termination

			(a)Interim

			 reportsThe Commission may submit to the President and Congress

			 interim reports containing such findings, conclusions, and recommendations for

			 corrective measures as have been agreed to by a majority of Commission

			 members.

			(b)Final

			 reportNot later than 6 months after the date of the enactment of

			 this Act, the Commission shall submit to the President and Congress a final

			 report containing such findings, conclusions, and recommendations for

			 corrective measures as have been agreed to by a majority of Commission

			 members.

			(c)Termination

				(1)In

			 generalThe Commission, and all the authorities of this Act,

			 shall terminate 61 days after the date on which the final report is submitted

			 under subsection (b).

				(2)Administrative

			 activities before terminationThe Commission may use the 60-day

			 period referred to in paragraph (1) for the purpose of concluding its

			 activities, including providing testimony to committees of Congress concerning

			 its reports and disseminating the final report.

				11.Funding

			(a)Emergency

			 appropriation of fundsThere are authorized to be appropriated

			 $3,000,000 for purposes of the activities of the Commission under this Act and

			 such funding is designated as emergency spending under section 402 of H. Con.

			 Res. 95 (109th Congress).

			(b)Duration of

			 availabilityAmounts made available to the Commission under

			 subsection (a) shall remain available until the termination of the

			 Commission.

			

	

		September 22, 2005

		 Read the second time and placed on the

		  calendar

	

